lN THE SUPREME COURT OF PENNSYLVANIA
WESTERN DISTRICT
Cornrnonwea|th of Pennsylvania, : No. 109 Wl\/l 2016
Respondent
v.
Victor A. Gardner,

Petitioner

ORDER

AND NOW, this 5th clay of December1 2016, the application to exceed word count
limit is granted. The petition for allowance cf appeal submitted on chember 3, 2016
shall be accepted for filing. The Responclent shall have fourteen days from the date of

this order to file an answer or a letter stating that an answer will not be filed.

irc lil\/u@,\,...

Deputy Prothonotary